November 6, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                               HUA XU, Appellant

NO. 14-13-00730-CV                       V.

DAVID K. LAM A/K/A KA PUN LAM A/K/A KA P. LAM A/K/A DAVID LAM
  A/K/A KAPUN LAM AND JIA TIAN A/K/A ANGELA TIAN, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of David K. Lam a/k/a Ka
Pun Lam a/k/a Ka P. Lam a/k/a David Lam a/k/a Kapun Lam and Jia Tian a/k/a
Angela Tian (the “Defendants-Appellees”), signed May 20, 2013, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We REFORM the judgment of the court below by deleting the award of
attorney’s fees granted to the Defendants-Appellees.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.